OPINION — AG — ** CERTIFICATE — EXAMINATIONS ** WHERE AN APPLICANT FOR A CERTIFICATE OF ABILITY IN THE " BASIC SCIENCES (OTHER THAN ONE WHO HAS THERETOFORE MADE A GRADE OF AT LEAST SEVENTY FIVE PERCENT IN EACH OF AT LEAST THREE OF THE FIVE `BASIC SCIENCES' AND, THEREFORE, IS BEING RE EXAMINED, WITHIN TWO YEARS, ON ONLY THE ONE OR TWO SUBJECTS IN WHICH HE HAS FAILED TO MAKE A GRADE OF AT LEAST SEVENTY FIVE PERCENT) PARTICIPATES IN AN EXAMINATION AND MAKES A GRADE OF AT LEAST OF SEVENTY FIVE PERCENT ON EACH OF THREE OR FOUR OF THE FIVE SUBJECTS BUT TURNS IN NO PAPER, OR (TERM PAPER) A BLANK PAPER, IN THE ONE OF THE TWO SUBJECTS, THE STATE BOARD OF EXAMINERS IN THE BASIC SCIENCES MAY NOT REFUSE TO GIVE SUCH APPLICANT ANY GRADE IN ALL IN ANY OF THE FIVE SUBJECTS; BUT MUST GIVE SUCH APPLICANT (IF OTHERWISE QUALIFIED) MAY RETURN WITHIN TWO YEARS FROM THE DATE OF SUCH EXAMINATION AND AGAIN TAKE THE EXAMINATION (UPON PAYMENT OF THE FEE) ON THE ONE OR TWO SUBJECTS IN WHICH HE FAILED TO MAKE A GRADE OF AT LEAST SEVENTY FIVE PERCENT. CITE: 59 O.S. 707 [59-707], 59 O.S. 710 [59-710] (TERM PAPER, GRADES, COLLEGE, ACADEMIC GRADES) (JAMES C. HARKIN)